Title: From Thomas Jefferson to Martha Jefferson Randolph, 19 July 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington July 19. 08
                  
                  I drop this line merely to inform you that it is still doubtful whether I shall be ready to set off tomorrow or not till the next day. but indeed should the weather be as warm as it has been for some days I doubt whether I should venture on the road as I believe it impossible the horses should stand it or even ourselves. this day however is moderate, and if it continues so I shall have the pleasure of breakfasting with you on Saturday or Sunday at Monticello. I am glad to hear of mrs Trist’s arrival. present my affectionate salutations to her & tell her I shall hope to find her at Monticello and that she will make it her head quarters. all George town & Washington have been searched & no such thing as an ivory book to be found. salute mr Randolph & the family for me, and be assured yourself of all my love.
                  
                     Th: Jefferson 
                     
                  
               